DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 21, 29, 43, and 44 were amended in the response filed on 3/5/2021.  Claims 21-44 are currently pending and under examination.  
Priority

    PNG
    media_image1.png
    200
    1079
    media_image1.png
    Greyscale
(filing receipt dated 4/14/2020).  The Examiner notes that the amendments to claims 21 and 29 in the response filed on 3/5/2021 were sufficient to provide support for all of the claims in the instant application to claim the benefit of both parent documents.  The effective filing date for claims 21-44 is 4/15/2016. Also see p. 2-3 of the OA dated 10/5/2020.
Response to Amendments/Arguments
The Applicant's amendments, dated 3/5/2021, are sufficient to overcome the 35 USC 112(a) written description rejection of claims 21-36 (see p. 3-4 of the OA dated 10/5/2020).  Steps c-e of claim 21 and steps d-f of claim 29 were amended to require the presence of an organic solvent, therefore the rejection is withdrawn.
claims 27, 28, 35, 36, 43, and 44 (see p. 4 of the OA dated 10/5/2020).  Therefore the rejections are withdrawn.
The Applicant's amendments and arguments, dated 3/5/2021 (see p. 16), with respect to the 35 USC 112(d) rejection(s) of claims 26, 34, and 42 (see p. 5 of the OA dated 10/5/2020) have been fully considered and are found to be persuasive.  Therefore the rejection is withdrawn.
Maintained Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10640454 (‘454). 

With respect to claims 21, 29, and 37, although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘454 teach several species of the instantly claimed process which require the use of specific purification steps (see claims 1-2) and/or the use of specific reagents (see claims 3-6) in order to effect the reactions in the instantly claimed process. With further respect to claims 22, 23, 25, 27, 28, 30, 31, 33, 35, 36, 38, 39, 41, 43 and 44 see claims 7-20 of ‘454.  With respect to claims 24, 26, 32, 34, 40, 42, acetyl chloride and acetic anhydride fall within the definition of RC(O)LG of claims 1, 3, and 6 of ‘454 and the “hydrolyzing” step d of said claims necessarily comprise water.  

The terminal disclaimer filed on 3/5/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10640454 has been reviewed and was not accepted for the following reasons (see review decision dated 3/8/2021): 

    PNG
    media_image2.png
    658
    1124
    media_image2.png
    Greyscale

	Therefore the rejection is maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY C BONAPARTE whose telephone number is (571)272-7307.  The examiner can normally be reached on 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/AMY C BONAPARTE/Primary Examiner, Art Unit 1622